        Case 1:17-cv-00080-SPW Document 85 Filed 05/21/19 Page 1 of 5



William W. Mercer                               Kristina R. Van Bockern (Pro Hac Vice)
HOLLAND & HART LLP                              HOLLAND & HART LLP
401 North 31st Street, Suite 1500               555 17th Street, Suite 3200
P.O. Box 639                                    Denver, CO 80202
Billings, MT 59103-0639                         Telephone: (303) 295-8107
Telephone: (406) 896-4607                       Facsimile: (720) 545-9952
Facsimile: (406) 252-1669                       Email: trvanbockern@hollandhart.com
Email: wwmercer@hollandhart.com

Andrew C. Emrich (Pro Hac Vice)
HOLLAND & HART LLP
6380 South Fiddlers Green Cir., Suite 500
Greenwood Village, CO 80111
Telephone: (303) 290-1621
Facsimile: (866) 711-8046
Email: acemrich@hollandhart.com

Attorneys for Defendant-Intervenor Spring Creek Coal LLC

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

WILDEARTH GUARDIANS, et al.,                )
                                            )     CV 17-80-BLG-SPW-TJC
      Plaintiffs,                           )
                                            )     DEFENDANT-INTERVENOR
v.                                          )     SPRING CREEK COAL LLC’S
                                            )     SUGGESTION OF
DAVID BERNHARDT, in his official            )     BANKRUPTCY
capacity of Secretary of the Interior, et   )
al.,                                        )
                                            )
      Defendants,                           )
                                            )
and                                         )
                                            )
SPRING CREEK COAL LLC,                      )
                                            )
      Defendant-Intervenor.                 )
        Case 1:17-cv-00080-SPW Document 85 Filed 05/21/19 Page 2 of 5


      Intervenor-Respondent Spring Creek Coal LLC (“Spring Creek”) files this

Suggestion of Bankruptcy to inform the Court and parties that on May 10, 2019,

Spring Creek, along with certain of its affiliates (collectively, the “Debtors”), filed

voluntary petitions in the United States Bankruptcy Court for the District of

Delaware (“Bankruptcy Court”), seeking relief pursuant to Chapter 11 of title 11 of

the United States Code (“Bankruptcy Code”). Spring Creek’s petition is Case No.

19-11066 (a copy is attached as Exhibit 1). The Debtors’ cases are being jointly

administered under Cloud Peak Energy Inc. et al., Case No. 19-11047

(“Bankruptcy Cases”).

      PLEASE TAKE NOTICE that, pursuant to section 362(a) of the Bankruptcy

Code, the Debtors’ filing of the voluntary petitions operates as a stay, applicable to

all entities, of, among other things: (a) the commencement or continuation of a

judicial, administrative, or other action or proceeding against the Debtors (i) that

was or could have been commenced before the commencement of the Debtors’

cases or (ii) to recover a claim against the Debtors that arose before the

commencement of the Debtors’ petition; (b) the enforcement, against the Debtors

or against any property of the Debtors’ bankruptcy estates, of a judgment obtained

before the commencement of the Debtors’ cases; or (c) any act to obtain possession

of property of or from the Debtors’ bankruptcy estates, or to exercise control over




                                           1
        Case 1:17-cv-00080-SPW Document 85 Filed 05/21/19 Page 3 of 5


property of the Debtors’ bankruptcy estates. Nothing in this notice shall be

construed to affect the exceptions contained in sections 362(b).

      PLEASE TAKE FURTHER NOTICE that, pursuant to section 525 of the

Bankruptcy Code (and subject to the exceptions set forth in section 525(a) of the

Bankruptcy Code), all foreign and domestic governmental units are prohibited and

enjoined from: (a) denying, revoking, suspending or refusing to renew any permit,

license, charter, franchise or other similar grant to the Debtors; (b) placing

conditions upon such a grant to the Debtors; or (c) discriminating against the

Debtors with respect to such a grant, solely because the Debtors are debtors under

the Bankruptcy Code, may have been insolvent before the commencement of the

Bankruptcy Cases, are insolvent during the pendency of these chapter 11 cases, are

insolvent during these cases but before the Debtors are granted or denied a

discharge or have not paid a debt that is dischargeable in the Bankruptcy Cases.

      In light of the foregoing, Spring Creek respectfully notifies the Court that the

above-captioned action is automatically stayed under section 362(a) of the

Bankruptcy Code. The Debtors reserve their right to bring an action in the

Bankruptcy Court for any violation of the automatic stay under section 362(a) of




                                           2
        Case 1:17-cv-00080-SPW Document 85 Filed 05/21/19 Page 4 of 5


the Bankruptcy Code related to, among other things, the continuance of the above-

captioned action.1

Dated this 21st day of May, 2019.

                                 William W. Mercer
                                 HOLLAND & HART LLP
                                 401 North 31st Street, Suite 1500
                                 P.O. Box 639
                                 Billings, MT 59103-0639

                                 /s/ Andrew C. Emrich
                                 Andrew C. Emrich (Pro Hac Vice)
                                 HOLLAND & HART LLP
                                 6380 South Fiddlers Green Circle, Suite 500
                                 Greenwood Village, CO 80111

                                 Kristina R. Van Bockern (Pro Hac Vice)
                                 HOLLAND & HART LLP
                                 555 17th Street, Suite 3200
                                 Denver, CO 80202

                                 Attorneys for Defendant-Intervenor
                                 Spring Creek Coal LLC




1
 Nothing in this notice shall constitute a waiver of the right to assert any claims,
counterclaims, defenses, rights of setoff or recoupment or any other claims of the
Debtors against any party to the above-captioned case. The Debtors expressly
reserve the right to contest any claims which may be asserted against the Debtors.
                                           3
             Case 1:17-cv-00080-SPW Document 85 Filed 05/21/19 Page 5 of 5


                            CERTIFICATE OF SERVICE

        I hereby certify that on May 21, 2019, I electronically filed the foregoing

document, Defendant-Intervenor Spring Creek Coal LLC’s Suggestion of

Bankruptcy, with the clerk of the court for the United States District Court for the

District of Montana using the CM/ECF system.

                                  /s/ Andrew C. Emrich
                                  Andrew C. Emrich
                                  Attorney for Defendant-Intervenor
                                  Spring Creek Coal LLC


12510617_2




                                          4
